Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Since no IDS yet filed, it is once again reminded that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth US 4,621,606 (“Toth”) in view of Kingsbury et al US 8,931,469 (“Kingsbury”).
	As per claim 1, Toth discloses a modular quiver system (auxiliary arrow holder apparatus 10)(Figs. 1-5 and 3:31-4:61) , comprising:
	 a base portion configured to be attachable to a bow and configured to removably hold a first arrow (arrow support bracket 13 including arm 22 connected to bracket 12 and configure to hold an arrow 41 via spring clips 20)(Figs. 1 and 3 (note also Fig. 6); 3:39-43; 4:8-29); and 
	a detachable portion having one or more second hood portions configured to removably hold a plurality of second arrows (shield 40 for receiving arrows 39)(Fig. 2; 3:62-4:2) with the arrowhead portions of the second arrows retained in the one or more second hood portions (Fig.2); wherein the detachable portion is configured to be removably attachable from the base portion by hand without the use of any tools (quiver 14 configure to hold plurality of arrows (39)(Fig. 2) and attachable to base (13) as the quiver 14 attachable to the bracket 12 via means 16 and 17, by hand and without tools)(Figs. 1 and 5; 3: 31-39; 3:62-4:7 and 4:30-61).
	Toth is not specific regarding the base portion comprising a first hood portion with the arrowhead portion of the first arrow retained in the first hood portion;
	wherein the plurality of second arrows are positioned on opposite sides of the first arrow when the detachable portion is removably attached to the base portion; wherein the first and second hood portions are sized, shaped, and positioned so that the first hood portion is nested interstitially among the one or more second hood portions when the detachable portion is removably attached to the base portion.	However, Kingsbury discloses a base portion comprising a first hood portion configured to receive and removably retain therein an arrowhead portion of the first arrow (such as first quiver head 14)(Figs. 1-4; 5:36-6:12), the first and second hood portions are sized, shaped, and positioned so that the first hood portion is nested interstitially among the one or more second hood portions when the detachable portion is removably attached to the base portion and the plurality of second arrows are positioned on opposite sides of the first arrow (Figs. 1 and 2 and 5:36-6: 15 as the first quiver head 14 and a second quiver head 16 each hold plurality of arrows position as nesting configuration; see also Figs. 10 and 11 in conjunction to 8:17-49 as the modular quiver of Kingsbury attached to a bow 60.
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Toth’s base portion comprising a first hood portion with the arrowhead portion of the first arrow retained in the first hood portion and wherein the plurality of second arrows are positioned on opposite sides of the first arrow when the detachable portion is removably attached to the base portion; wherein the first and second hood portions are sized, shaped, and positioned so that the first hood portion is nested interstitially among the one or more second hood portions when the detachable portion is removably attached to the base portion as taught by Kingsbury for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results including an additional hood to the arrow as it is well known to include hood that design to protect the arrows as well the archer from accidental injuries and alike as the sharp heads of the arrow are within the hood.
	Within the modified Toth the additional hood (as taught by Kingsbury) would have been applied to the arrow holder (as taught by Toth), and the arrow holder and the quiver nested within.   Once more, as mentioned above, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	Lastly, with respect to configured so that the plurality of second arrows are positioned on opposite sides of the first arrow when the detachable portion is removably attached to the base portion, note Fig. 2 as the arrows 39 are position with respect to the sides of arrow 41.  Furthermore, it is important to recognize that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. “[A]pparatus claims cover what a device is, not what a device does.
”Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)

	As per claim 2, with respect to the base portion further comprising first engagement members and the detachable portion further comprising second engagement members, the first and second engagement members configured and positioned to engage with each other in a fixed manner when pushed together by a user's hands, and the first and second engagement members further configured to disengage from each other when pulled apart by the user's hands, note Figs. 1, 2 in conjunction to 3:31-4:30 as the bracket 13/mounting plate 12 (i.e. base portion) connected with the quiver 14 (i.e. a detachable portion), to include engagement members, parts, elements, portions, items, and etc. as the auxiliary arrow holder apparatus 10 is position together upon a bow.
	The examiner construed any part, portion, pieces, elements, and etc. of the bracket 13 and quiver 14 while attached to each other to reads on such broad limitations of “members”.  As the claim is very broad and no specific structure was claimed, the examiner in the broadest and most reasonable construed such connection as shown in Toth to read upon such limitations.  In that regard it must be recognize that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)     
	As per claim 9, with respect to the base portion comprising hangable structure configured to hang the bow from when the modular quiver system is attached to the bow, construed as the attachment of the base (bracket 13) to the bow 31 via holes and fasteners (Figs. 1, 2 and 6; 3:31-39; 3:55-61 and 4:30-34) 
	As per claim 11, with respect to the detachable portion comprising hangable structure configured to hang the bow from when the modular quiver system is attached to the bow, construed as connecting means 17 to engage with connecting means 17 as the quiver 14 (detachable portion) is connected to bow 31 (Fig. 2; 3:54-61).
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth and Kingsbury as applied to claim 2 above, and further in view of Proctor US 6,672,299 (“Proctor”).
	As per claim 3, Toth is not specific regarding the first engagement members comprising flexible and resilient structures.
	However, Proctor discloses a first engagement members comprising flexible and resilient structures (flexible and resilient mount 136 including resilient adapters 108)(Fig. 4; 4:66-5:52).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Toth’s first engagement members comprising flexible and resilient structures as taught by Proctor for the reason that a skilled artisan would have been motivated by Proctor’s suggestions to use such structure wherein it would be an advance in the art to enhance the modularity of a quiver and to provide tool-free attachment of a quiver to a plurality of different secure mounting arrangements. A quiver-height adjustable mount would be a further advance (1:51-55).  In addition, attention to Proctor’s 5:23+ “Rubber, silicone, and urethane type materials also advantageously have noise muffling characteristics, allowing quick assembly of a quiver to a mount with minimal noise. Such can be a hunt saving feature when moving a quiver from a mount attached to a bow to a tree stand mount. The deflection under shear of an adapter 108 can serve as a spring, with the quiver acting as a mass in a vibration damping system for a bow.”.  Accordingly, a skilled artisan would have appreciated that such modification to Toth would have enhanced the device of Toth as taught and suggested by Proctor.
	As per claim 4, Toth is not specific regarding the first engagement members comprising flexible and resilient concavities.
	However, Proctor discloses a first engagement members comprising flexible and resilient concavities (flexible and resilient mount 136 including resilient adapters 108; the adapters further comprises concavities (channels 138 and 140)(Fig. 4; 4:66-5:52).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Toth’s first engagement members comprising flexible and resilient concavities structures as taught by Proctor for the same reasons discussed above with respect to claim 3.
	As per claim 5, with respect to the first engagement member comprising a first flexible and resilient concavity opening toward a first longitudinal direction and a second flexible and resilient concavity opening toward a second longitudinal direction, such that the first and second longitudinal directions are perpendicular to each other, note Proctor’s Fig. 4 in conjunction to 5:38-52.
	As per claim 6, with respect to the second engagement members comprising longitudinally extending cylindrical bars positioned, such that the flexible and resilient concavities are configured to deflect around and removably engage with corresponding ones of the longitudinally extending cylindrical bars, note Proctor’s Figs. 2 and 11 in conjunction to 4:27-65 and 7:26-60 as shafts 116 and 118 (i.e. longitudinally extending cylindrical bars) to engage with the flexible and resilient concavities (of mount 136/adapter 118; e.g. Fig. 4) as the quiver assembly attached to a bow 110.  
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth and Kingsbury as applied to claims 9 and 11 and further in view Stinson US 4,156,496 (“Stinson”).
   	As per claim 10, Toth is not specific regarding the hangable structure comprising a hole formed in a hood portion of the base portion, the hood portion configured to receive and removably retain therein an arrowhead portion of the first arrow.
	However, the use of a hangable structure comprising a hole formed in a hood is well known as taught by Stinson (such as clip bracket 60 connected to shield 16 to connect to bow 18)(Fig. 3 and 4:12-32).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Toth’s hangable structure comprising a hole formed in a hood as taught by Stinson for the reason that a skilled artisan would have been motivated by Stinson’s suggestion to include such hangable means for further stabilizing and rigidity quiver mount to bow.
	With respect to a hood of the base portion, Kingsbury discloses a base portion comprising a first hood portion configured to receive and removably retain therein an arrowhead portion of the first arrow (such as first quiver head 14)(Figs. 1-4; 5:36-6:12).
	As per claim 12, Toth discloses the hood portion configured to receive and removably retain therein arrowhead portions of the second arrows (shield 40 for receiving arrows 39)(Fig. 2; 3:62-4:2)
	Toth is not specific regarding the hangable structure comprising a hole formed in a hood portion of the detachable portion.
	However, the use of a hangable structure comprising a hole formed in a hood is well known as taught by Stinson (such as clip bracket 60 connected to shield 16 to connect to bow 18)(Fig. 3 and 4:12-32).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Toth’s hangable structure comprising a hole formed in a hood as taught by Stinson for the reason that a skilled artisan would have been motivated by Stinson’s suggestion to include such hangable means for further stabilizing and rigidity quiver mount to bow.
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toth and Kingsbury as applied to claim 1 above, and further in view of Tiedemann US 6,105,566 (“Tiedemann”).
	As per claim 13, Toth is not specific further comprising a quick-release bracket; wherein the base portion is attached to the bow by the quick-release bracket and wherein the quick-release bracket is configured for a user to removably engage the base portion with the quick-release bracket without the use of tools.
	However, such a quick-release bracket configured to be attached to the bow and configured for a user to removably engage the base portion with the quick-release bracket without the use of tools, is well known in the art as taught by Tiedemann (bracket 32 connected to bow 12 and allowing a connection of a quiver 10 without the use of tools (Figs. 1-4 in conjunction to 2:53-4:56; note 3:2-16, regarding no tools use).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Toth’s further comprising a quick-release bracket; wherein the base portion is attached to the bow by the quick-release bracket and wherein the quick-release bracket is configured for a user to removably engage the base portion with the quick-release bracket without the use of tools as taught by Tiedemann for the reason that a skilled artisan would have been motivated by Tiedemann’s suggestions to provide a bow-mounted quiver that is both vertically and rotationally adjustable relative to the bow, and do so by way of a single screw. A second object is to provide a quiver that is easily removable without tools and loose parts. A third object is to provide a quiver that grips a wide range of arrow shaft diameters without having to adjust an arrow keeper. A fourth object is to provide arrow keeper for a quiver that allows smaller arrows to slip in and out without a hard snap. A fifth object is to provide a bow-mounted quiver that is infinitely adjustable in a vertical direction (1:64-2:10).
	As per claim 14, with respect to the base portion comprising a plurality of projections sized, shaped, and positioned to removably engage with slots in the quick-release bracket, note Tiedemann’s Figs. 2-4 and 3:3+, wherein thumb screws (i.e. plurality of projection) are positioned within slots of bracket 32.
 	As per claim 15, with respect to further configured to be selectably attached to the bow in different positions depending on which of the projections are removably engaged with the slots in the quick-release bracket, note Tiedemann’s Figs. 3 and 4 in conjunction to Figs. 5 and 6 (as different location on the bow).  Also, see Tiedemann’s 3:3+; also note Figs. 1, 5 and 6 as the bracket connected to the bow 12 the bracket configure to be mounted at any desire location utilizing thumb screws 34.  Once more, as mentioned above, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
	As per claim 16, with respect to further comprising a first slot in the quick-release bracket extending in a first longitudinal direction and a second slot in the quick- release bracket extending in a second longitudinal direction, such that the first and second longitudinal directions are perpendicular to each other, note Tiedemann’s Figs. 3 and 4 in conjunction to 3:2-16 regarding bracket 32.	 
Response to Arguments
Applicant's arguments filed 1/26/2022 have been fully considered but they are not persuasive.
	It seems as applicant is A) arguing much more he actually claimed and B) taking the teachings of the prior art out of context to what the quiver device relative to his claimed invention.
	As mentioned by applicant, claimed 1, was amended to include limitations from claim 8, and as acknowledged by the examiner, Toth was not specific regarding “a first hood portion with the arrowhead portion of the first arrow retained in the first hood portion” and “wherein the plurality of second arrows are positioned on opposite sides of the first arrow when the detachable portion is removably attached to the base portion; wherein the first and second hood portions are sized, shaped, and positioned so that the first hood portion is nested interstitially among the one or more second hood portions when the detachable portion is removably attached to the base portion”.
	Thus, as it has been held one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). .
	Thus, the combination Toth and Kingsbury as a whole discloses such limitations, to include a first hood portion with the arrowhead portion of the first arrow retained in the first hood portion (as taught by Kingsbury) and wherein the plurality of second arrows are positioned on opposite sides of the first arrow when the detachable portion is removably attached to the base portion; wherein the first and second hood portions are sized, shaped, and positioned so that the first hood portion is nested interstitially among the one or more second hood portions when the detachable portion is removably attached to the base portion (while the single arrow holder includes a hood, and thus the first arrow and the second plurality of arrows position as such).
	Again, with respect to configured so that the plurality of second arrows are positioned on opposite sides of the first arrow when the detachable portion is removably attached to the base portion, note Fig. 2 as the arrows 39 are position with respect to the sides of arrow 41.    
	Thus, the modified device would have a base with a single arrow holder, position relative to a hood holding a plurality of arrows, and the second plurality of arrows, position to the side of the first arrow (as taught by Toth).  The device would have further included a first hood, with relation to a first arrow and wherein the first and second hood portions are sized, shaped, and positioned so that the first hood portion is nested interstitially among the one or more second hood portions when the detachable portion is removably attached to the base portion (as taught by Kingsbury).
	Applicant argued that the prior art does not show the “nesting” of the first arrow holder within the second holder of the plurality of arrow, as not “interstitially” (remarks pages  3-5).  
	The examiner is much puzzled by such assertions, and as mentioned above it seems as applicant argued more that he claimed
	The term “interstitially”, define as-- occurring in or being an interval or intervening space or segment : of, relating to, or forming an interstice--(e.g. the online Merriam-Webster dictionary) .
	What is not “occurring in or being an interval or intervening space or segment : of, relating to, or forming an interstice” within Kingsbury as clearly shown in Figs. 1, 2, 10 and 11 as first quiver 14 nested interstitially within second quiver 16?
	As mentioned above, and clearly shown within Toth the single arrow 41 position in the same direction and between the plurality of arrows 39 (e.g. Fig. 2).
	Thus, the examiner maintains his position that the combination Toth and Kingsbury as a whole, unitary device, teaches and suggests all the limitations as claimed, and thus render the device of claim 1 as obvious as set forth above.
	With respect to dependent claims 2-6, and 9-16 as dependent, directly or indirectly, from base claim 1, applicant has not provided any additional remarks but merely stated to their patentability as depended from otherwise allowable claim 1.
	However, as argued above claim 1 is obvious over Toth in view of Kingsbury and claims 2-6 and 9-16 remains obvious as set forth in the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    2/11/2022  

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711